OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFI(E?O\BOXI12308hPAP.IT©L STATIONi.AUSTJNB,T,EXAS 787,11 _„TA^,_-.
             ui i iu„ iu ^Uv.Aluu          u>    fcwS-'K^^S? U.b. HOSTAGE >> PITNEY BOWES
             STATE OF TEXAS               ""        *"*••-*
             PENALTY FOR
             PRIVATE USE                                       ZIP 78701
                                                               02 m         *r ^^•^•c=a     i
                                                               0001401623SEP 10 2015'/
9/2/2015
JERNIGAN, GARY DEWAYNEJ                                                    WR-52,610-04
On this day, the application fori                 Habeas Corpus has been received
and presented to\the Court.
                                                                      Abel Acosta, Clerk

                              GARY DEWAYNE JERNIGAN SR.
                              ESTELLE UNIT - TDC #639024
                              264 FM 3478                                    \zfi/l1
                              HUNTSVILLE, TX 77320-3322                    UTF




                                    tfiT'F